Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

QUAYLE ACTION
 	This Office Action addresses U.S. Application No. 16/041,428, which is a continuation of reissue Application No. 14/657,249 (hereinafter, the '249 application), which issued as U.S. Patent No. RE47017, which is a reissue of U.S. Application No. 12/822,587 (hereinafter, the '587 application), which issued as U.S. Patent No. 8,493,786, (hereinafter, the '786 patent).  The status of the claims is as follows: 
New claims 21-28 are pending.  Original patent claims 1-20 were canceled by a preliminary amendment filed July 20, 2018. 

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See MPEP §§ 1404, 1442.01 and 1442.04.
DRAWING OBJECTIONS
 	The previous objections to the drawings are withdrawn due to the amended drawings submitted December 1, 2021.

SPECIFICATION
 	The previous objection to the specification is withdrawn due to the amendment filed December 1, 2021.

APPLICATION DATA SHEET
	The corrected application data sheet (ADS) filed October 15, 2021 indicates that the present application is a continuation of its parent reissue application, but fails to note that the present application is also a reissue application.  If not for the other indicia of reissue (the reissue declaration, the amendment to the first paragraph of the specification, etc.), the application would appear to have been filed as a “continuation” (Bauman type) instead of as a “reissue continuation”.  
 	Note the following guidance from MPEP 1451:
If the application data sheet states, or the specification is amended to state, that the application is a "continuation" or "divisional" of its parent reissue application, the application may very well be treated as a Bauman type continuation or divisional application. The application data sheet should separately identify the application as (1) a continuation or divisional of the parent reissue application, and (2) a reissue of the original patent. For examples, see Reissue Filing Guide for Applications Filed on/after September 16, 2012 (posted at www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf) 

In general, an application which is a continuing application of a reissue application will be considered a Bauman application when there are no indicia on filing that a continuing reissue application is being filed. Indicia that a continuing reissue application is being filed are: 

1. A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
2. A specification and/or claims in proper double column reissue format …
3. Amendments in proper format per 37 CFR 1.173. 
4. A 37 CFR 3.73 statement of assignee ownership and consent by assignee. 
5. A correct transmittal letter identifying the application as a reissue filing under 35 U.S.C. 251. It is recommended that Form PTO/AIA /50 be used. 
6. An identification of the application as being "a reissue continuation of application number [the parent reissue application]" or "a continuation of application number [the parent reissue application] and an application for reissue of patent number [the patent for which reissue is sought]" or equivalent language, rather than being "a continuation of reissue application number …”

(1)	A corrected ADS is required and should contain this information:
16/041,428		continuation of		14/657,249		2015-03-2013
14/657,249	reissued of	12/822,587	2010-06-24	8,493,786	2013-07-23
16/041,428	reissued of	12/822,587	2010-06-24	8,493,786	2013-07-23


(2)	In order to guarantee that a benefit claim is recognized applicant must file a 

Request for a Corrected Filing Receipt concurrent to the filing of the proper ADS.

If applicant receives a filing receipt with missing or incorrect benefit claim information, applicant may request a corrected filing receipt. The Office will not grant a request for a corrected filing receipt to include a benefit claim unless the proper reference to the prior application is included (i) in an ADS (for applications filed on or after September 16, 2012) or (ii) in the first sentence(s) of the specification or an ADS (for applications filed prior to September 16, 2012) within the time period required by 37 CFR 1.78 with a few exceptions. See MPEP § 211.03. If the proper reference was previously submitted in an application filed on or after September 16, 2012, the request for a corrected filing receipt should indicate that the reference was properly and timely made in the ADS. If the proper reference was previously submitted in an application filed prior to September 16, 2012, the request for a corrected filing receipt should indicate that the reference was properly and timely made and where such reference is located (i.e., the specification, an amendment to the specification, or an ADS). The Office plans to notify applicants on or with the filing receipt that a benefit claim may not have been recognized because the benefit claim was improper but applicants are advised that only the benefit claims that are listed on the filing receipt have been recognized by the Office. Therefore, applicants should carefully and promptly review their filing receipts in order to avoid the need for a petition (37 CFR 1.78) and the petition fee.  (MPEP § 211.02(a))

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a  rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
	The examiner notes the first voltage generator circuit, the second voltage generator circuit and the third voltage generator circuit, are generic inasmuch as they output voltages.  However, with regard to the claimed voltage generator circuits, the circuitry as claimed, combined with a description of the function of the circuits (outputting a voltage), should provide sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (“circuitry” is generally determined to have sufficient structure).  
The controller is not deemed to be generic in that it is configured to transfer particular voltage levels to particular parts of the word lines.
Thus, at this point, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked.

ALLOWABLE SUBJECT MATTER
With regard to claims 21-28, none of the prior art references made of record appear to teach or suggest, either alone or in combination, each and all of the limitations of these claims. 
As an example, prior art reference Ikehashi, U.S. Patent Application No. 2002/0033720, paragraph [0232], appears to be relevant to the claims, stating,
“When the control signal EQVCC is at "HIGH" level, the NMOS transistor 334 short-circuits the charge-pump node PMPOUT to the power supply voltage VCC. When the control signal EQVCC is at "LOW" level, the NMOS transistor 334 cuts off and disconnects the charge-pump node PMPOUT from the power supply voltage due to the substrate bias effect. To sum up, the NMOS transistor 334 short-circuits the node from 

Thus, Ikehashi teaches the claimed first MOS transistor capable of short-circuiting the first node and second node (note the NMOS transistor 334); and a controller which performs a control operation to short-circuit the first node and second node by turning on the first MOS transistor (note charge pump controller 323), controlling a period in which the first MOS transistor is kept in an on state based on time (note time t4).
However, Ikehashi fails to teach the amended claim language including a third generator circuit which outputs a third voltage to a third node which, along with the second node, is capable of being short-circuited by a second MOS transistor, wherein the first and second MOS transistors are switched on and off simultaneously.  
Thus, the invention is distinguished from the prior art of record.



CONCLUSION
This application has thus far been prosecuted as a reissue continuation, and not as a Bauman type continuation, due to the indicia of a reissue application (the reissue declaration, the amendment to the first paragraph of the specification, etc.) in accordance with MPEP 1451.
It is noted that the Domestic Benefit/National Stage information on the ADS filed October 15, 2021 is identical to that shown on the ADS filed July 7, 2018.  While the examiner required an amendment to the first paragraph of the specification to confirm that the present application is a reissue application, the examiner did not previously Ex parte Quayle action and associated time period for response is made herewith.

This application is in condition for allowance except for the formal matters noted above regarding the drawings and specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees:  
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992